
 
 
Exhibit 10.2
 
 


                                AMENDMENT NO. 3 dated as of February 15, 2011
(this “Amendment”), to the CREDIT AGREEMENT dated as of May 13, 2008 (as
heretofore amended, the “Credit Agreement”) relating to certain asset-based
revolving credit facilities, among CLEAR CHANNEL COMMUNICATIONS, INC., a Texas
corporation (the “Parent Borrower”), CITIBANK, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer, DEUTSCHE BANK AG, NEW YORK BRANCH, as L/C
Issuer and the Lenders from time to time party thereto.
 
                                The Parent Borrower has requested an amendment
to the Credit Agreement pursuant to which certain provisions of the Credit
Agreement will be amended as set forth herein.
 
                                Accordingly, in consideration of the foregoing
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parent Borrower, Holdings, the Administrative
Agent, the L/C Issuers, the Swing Line Lender, the Amendment Arrangers (as
defined below) and the Lenders party hereto hereby agree as follows:
 
SECTION 1.                      Defined Terms.  Capitalized terms used but not
otherwise defined herein (including the preliminary statements hereto) have the
meanings assigned to them in the Credit Agreement.  The provisions of Section
1.02 of the Credit Agreement are hereby incorporated by reference herein,
mutatis mutandis.  The term “Amendment Arrangers” means Citigroup Global Markets
Inc. and Goldman Sachs Lending Partners LLC, in their capacities as the joint
lead arrangers and joint bookrunners for this Amendment.
 
SECTION 2.                      Amendments.
 
            Effective as of the Amendment No. 3 Effectiveness Date, the Credit
Agreement is hereby amended as follows:
 
                                (a)           Section 1.01 of the Credit
Agreement is hereby amended (i) by adding the following definitions to such
section in alphabetical order:
 
            “Amendment No. 3” means Amendment No. 3 to this Agreement dated as
of February 15, 2011.”
 
                        “Amendment No. 3 Effectiveness Date” has the meaning
assigned to such term in Amendment No. 3.”
 
            “Permitted Alternative Incremental Facilities Indebtedness” means
Indebtedness of the Parent Borrower in the form of one or more series of senior
unsecured notes, senior subordinated notes and/or senior secured notes that are
secured by assets of the Loan Parties on a pari passu or junior basis with the
Indebtedness and other obligations under the CF Credit Agreement and the CF
Facility Documentation; provided that (A) the stated final maturity of such
Indebtedness shall not be earlier than the 91 days after Maturity Date (as
defined in the CF Credit Agreement) with respect to the Tranche B Term Loans (as
defined in the CF Credit Agreement) without giving effect to any prior
Extensions (as defined in the CF Credit Agreement) thereof , and such stated
final maturity shall not be subject to any conditions that could result in such
stated final maturity occurring on a date that precedes such 91st day after the
Maturity Date (as defined in the CF Credit Agreement) with respect to the
Tranche B Term Loans (as defined in the CF Credit Agreement) (without giving
effect to any prior Extensions (as defined in the CF Credit Agreement) thereof)
(it being understood that acceleration or mandatory repayment, prepayment,
redemption or repurchase of such Indebtedness upon the occurrence of an event of
default, a change in control, an event of loss or an asset disposition shall not
be deemed to constitute a change in the stated final maturity thereof),
 
 
 

--------------------------------------------------------------------------------

 
 
(B) such Indebtedness shall not be an obligation (including pursuant to a
Guarantee) of any Person other than the Parent Borrower, the Subsidiary
Borrowers and the Subsidiary Guarantors (or any other Subsidiary that becomes a
guarantor of the Obligations (as defined in the CF Credit Agreement) on terms
substantially similar to the Guarantee (as defined in the CF Credit Agreement);
provided that any Person who subsequently becomes a guarantor of such
Indebtedness shall also become a guarantor of the Obligations (as defined in the
CF Credit Agreement) on terms substantially similar to the Guarantee (as defined
in the CF Credit Agreement), and (C) to the extent such Indebtedness is secured
by Liens on Receivables Collateral, such Liens shall be subject to the
Intercreditor Agreement.”
 
                                “Lender Insolvency Event” means that (i) a
Lender or its Parent Company is insolvent, or is generally unable to pay its
debts as they become due, or admits in writing its inability to pay its debts as
they become due, or makes a general assignment for the benefit of its creditors,
or (ii) such Lender or its Parent Company is the subject of a bankruptcy,
insolvency, reorganization, liquidation or similar proceeding, or a receiver,
trustee, conservator, intervenor or sequestrator or the like has been appointed
for such Lender or its Parent Company, or such Lender or its Parent Company has
taken any action in furtherance of or indicating its consent to or acquiescence
in any such proceeding or appointment.”;
 
                                “Non-Defaulting Lenders” means a Lender that is
not a Defaulting Lender.
 
                                “Parent Company” means, with respect to a
Lender, the bank holding company (as defined in Federal Reserve Board Regulation
Y), if any, of such Lender, and/or any person owing, beneficially or of record,
directly or indirectly, a majority of the shares of such Lender.
 
                                (ii)           by deleting the definition of
“Defaulting Lender” and replacing it with the following:
 
“Defaulting Lender” means a Lender (i) that has failed for three or more
Business Days to comply with its obligations hereunder to make a Loan, make a
payment to the L/C Issuer in respect of such Lender’s Pro Rata Share of any L/C
Obligations and/or make a payment to the Swing Line Loan Lender in respect of a
Swing Line Loan (each a “funding obligation”), (ii) that has notified the
Administrative Agent that it will not comply with any such funding obligation
hereunder or has stated publicly that it will generally not comply with its
funding obligations under loan agreements, credit agreements and similar
agreements, (iii) that has, for three or more Business Days, failed to confirm
in writing to the Administrative Agent, in response to a written request of the
Administrative Agent, that it will comply with its funding obligations
hereunder, or (iv) with respect to which a Lender Insolvency Event has occurred
and is continuing (provided that neither the reallocation of funding obligations
provided for in Section
 

2
 
 

--------------------------------------------------------------------------------

 

                2.16(a) as a result of a Lender's being a Defaulting Lender nor
the performance by a Non-Defaulting Lender of such reallocated funding
obligations will by themselves cause the relevant Defaulting Lender to become a
Non-Defaulting Lender).  The Administrative Agent will promptly send to all
parties hereto a copy of any notice to the Parent Borrower provided for in this
definition.” and
 
                                (iii)           by deleting the definition of
“Intercreditor Agreement” and replacing it with the following:
 
“Intercreditor Agreement” means the intercreditor agreement dated as of the
Closing Date between the Administrative Agent and the CF Administrative Agent,
as amended, restated, supplemented, or otherwise modified from time to time in
accordance therewith and herewith, including, without limitation, the Amended
and Restated Intercreditor Agreement, dated as of the Amendment No. 3
Effectiveness Date.”
 
                                (b)           Section 2.03 of the Credit
Agreement is hereby amended by deleting “or” at the end of subsection
2.03(a)(iii), replacing the period at the end of subsection 2.03(a)(iii)(C) and
replacing it with “; or” and adding the following new subsection
2.03(a)(iii)(D):
 
                “(D) any Revolving Credit Lender is a Defaulting Lender, unless
such L/C Issuer has entered into arrangements reasonably satisfactory to it and
the Parent Borrower to eliminate such L/C Issuer’s risk with respect to the
participations in such Letter of Credit by all such Defaulting Lenders,
including by (1) Cash Collateralizing, (2) reallocating pursuant to Section
2.16(a), or (3) obtaining a backstop letter of credit from an issuer reasonably
satisfactory to the L/C Issuer to support, each such Defaulting Lender’s Pro
Rata Share of any L/C Obligations in respect of such Letter of Credit.”
 
                                (c)           Section 2.04(a) is hereby amended
by adding the following sentence to the end of such subsection:
 
“Notwithstanding the foregoing, the Swing Line Lender shall not be obligated to
make Swing Line Loans if a Revolving Credit Lender is a Defaulting Lender to the
extent such Defaulting Lender’s participation in Swing Line Loans cannot be
reallocated to Non-Defaulting Lenders pursuant to Section 2.16(a).”
 
                                (d)           Article II is hereby amended by
adding the following Section 2.16 to the end of such Article:
 
“SECTION 2.16.                                Defaulting Lenders.
 
(a)           Reallocation.  Notwithstanding anything to the contrary herein, if
a Lender (in the case of clause (i) below, other than any Lender that did not
execute Amendment No. 3 on or prior to the Amendment No.3 Effectiveness Date)
becomes, and during the period it remains, a Defaulting Lender, the following
provisions shall apply with respect to any outstanding Letter of Credit
participation pursuant to Section 2.03 and Swing Line Loan participation
pursuant to Section 2.04 of such Defaulting Lender:
 

3
 
 

--------------------------------------------------------------------------------

 

(i)           the Letter of Credit participations pursuant to Section 2.03 and
Swing Line Loan participations pursuant to Section 2.04, in each case, of such
Defaulting Lender will, subject to the limitation in the first proviso below,
automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance with
their respective Revolving Credit Commitments; provided that (a) the Outstanding
Amount of each Non-Defaulting Lender’s Revolving Credit Loans and L/C
Obligations (with the aggregate amount of such Lenders' risk participations and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Lender) may not in any event exceed the Revolving Credit Commitment of
such Non-Defaulting Lender as in effect at the time of such reallocation and (b)
neither such reallocation nor any payment by a Non-Defaulting Lender pursuant
thereto will constitute a waiver or release of any claim the Parent Borrower,
the Administrative Agent, the L/C Issuers, the Swing Line Lender or any other
Lender may have against such Defaulting Lender or cause such Defaulting Lender
to be a Non-Defaulting Lender; and
 
(ii)           to the extent that any portion (the “unreallocated portion”) of
any Defaulting Lender’s Letter of Credit participation pursuant to Section 2.03
and Swing Line Loan participation pursuant to Section 2.04 cannot be so
reallocated, by reason of the first proviso in clause (i) above or otherwise
(including that such Defaulting Lender did not execute Amendment No.3 on or
prior to the Amendment No. 3 Effectiveness Date), the Parent Borrower will, not
later than two Business Days after demand by the Administrative Agent (at the
direction of the L/C Issuer and/or the Swing Line Lender, as the case may be),
(1) Cash Collateralize the obligations of the Parent Borrower to the L/C Issuer
in respect of such Letter of Credit participation pursuant to Section 2.03, in
an amount equal to the aggregate amount of the unreallocated portion of such
Letter of Credit participation pursuant to Section 2.03, or (2) in the case of
such Swing Line Loan participation pursuant to Section 2.04, prepay and/or Cash
Collateralize in full the unreallocated portion thereof, or (3) make other
arrangements satisfactory to the Administrative Agent, and to the L/C Issuer and
the Swing Line Lender, as the case may be, in their sole discretion to protect
them against the risk of non-payment by such Defaulting Lender.
 
(b)           Fees.  Anything herein to the contrary notwithstanding, during
such period as a Lender (other than any Lender that did not execute Amendment
No. 3 on or prior to the Amendment No. 3 Effectiveness Date) is a Defaulting
Lender, such Defaulting Lender will not be entitled to any fees accruing during
such period pursuant to Section 2.03(i) (without prejudice to the rights of the
Lenders other than Defaulting Lenders in respect of such fees); provided that in
the case of any such Defaulting Lender that was or is a Lender (x) to the extent
that a portion of the Letter of Credit participations pursuant to Section 2.03
and Swing Line Loan participations pursuant to Section 2.04 of such Defaulting
Lender is reallocated to the Non-Defaulting Lenders pursuant to Section 2.16(a),
such fees under Section 2.03(i) that would have accrued for the benefit of such
Defaulting Lender will instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders, pro rata in accordance with their respective
Commitments, and (y) to the extent any portion of such Letter of Credit
participation pursuant to Section 2.03 and Swing Line Loan participation
pursuant to Section 2.04 cannot be so reallocated, such fees will instead accrue
for the benefit of and be payable to the L/C Issuer and the Swing Line Lender,
as applicable, as their interests appear.
 
 
  4
 

--------------------------------------------------------------------------------

 
(c)           Cure.  If the Parent Borrower, the Administrative Agent, the L/C
Issuers and the Swing Line Lender agree in writing in their discretion that a
Lender (other than any Lender that did not execute Amendment No. 3 on or prior
to the Amendment No. 3 Effectiveness Date) that is a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, as the case may be, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein), such Lender will, to the extent applicable, purchase such portion of
outstanding Loans of the other Lenders and/or make such other adjustments as the
Administrative Agent may determine to be necessary to cause the total Revolving
Credit Commitments, Revolving Credit Loans, Letter of Credit participation
pursuant to Section 2.03 and Swing Line Loan participation pursuant to Section
2.04 of the Lenders to be on a pro rata basis in accordance with their
respective Commitments, whereupon such Lender will cease to be a Defaulting
Lender and will be a Non-Defaulting Lender (and such Commitments and Loans of
each Lender will automatically be adjusted on a prospective basis to reflect the
foregoing); provided that no adjustments will be made retroactively with respect
to fees accrued or payments made by or on behalf of the Parent Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.
 
(d)           Notices.  The Administrative Agent will promptly send to each
Lender and L/C Issuer a copy of any notice to the Parent Borrower provided for
in this Section 2.16.”
 
                                (e)           Section 7.01(z) is hereby amended
by deleting such subsection and replacing it with the following:
 
“(z) Liens securing Indebtedness and other obligations incurred under Section
7.03(t) and any Guarantees in respect of thereof; provided, that to the extent
such Indebtedness and other obligations are secured by Receivables Collateral,
such Liens shall be subject to the Intercreditor Agreement (or, in the case of
any Permitted Refinancing, another intercreditor agreement containing terms that
are at least as favorable to the Secured Parties as those contained in the
Intercreditor Agreement);”
 
(f)           The last paragraph of Section 7.01 is amended by (x) deleting the
phrase “and (iv)” and replacing it with the phrase “, (iv)” and (y) inserting,
immediately following the phrase “any such Mortgage) and” the phrase “and (v)
Liens permitted by Section 7.01(z)”.
 
(g)           Section 7.03(s) is hereby amended by deleting such subsection and
replacing it with the following:
 
“(s) (i) Indebtedness of CCOH and its Restricted Subsidiaries, the proceeds of
which are solely used to refinance the CCU Term Note; provided that the Net Cash
Proceeds from such repayment is applied to prepay the CF Facilities to the
extent required by the CF Credit Agreement, (ii) Indebtedness (including
Acquired Indebtedness (as defined in the CCOH Indentures as in effect on the
Amendment No. 3 Effectiveness Date)) of CCOH and its Restricted Subsidiaries;
provided that (A) immediately prior and after giving effect thereto, no Default
or Event of Default shall have occurred and is continuing, (B) immediately after
giving effect thereto, (1) the Senior Leverage Ratio (as defined in the CCOH
Indentures as in effect on the Amendment No. 3 Effectiveness Date) of CCOH is no
greater than 3.25 to 1.00 and (2) the Consolidated Leverage Ratio (as defined in
the CCOH Indentures as in effect on the Amendment No. 3 Effectiveness Date) of
CCOH is no greater than 6.50 to 1.00, in each case determined on a pro forma
basis (including a pro forma application of the net proceeds therefrom), as if
the additional Indebtedness had been incurred and the application of proceeds
therefrom had occurred at the beginning of the most recently ended four fiscal
quarters for which internal financial statements are available; provided that
CCOH and its Restricted Subsidiaries may incur Subordinated Indebtedness (as
defined in the CCOH Indentures as in effect on the Amendment No. 3 Effectiveness
Date) (including Acquired Indebtedness (as defined in the CCOH Indentures as in
effect on the Amendment No. 3 Effectiveness Date)) that is Subordinated
Indebtedness (as defined in the CCOH Indentures as in effect on the Amendment
No. 3 Effectiveness Date) if, after giving effect thereto, the Consolidated
Leverage Ratio (as defined in the CCOH Indentures as in effect on the Amendment
No. 3 Effectiveness Date) of CCOH is no greater than 6.50 to 1.00, determined on
a pro forma basis (including a pro forma application of the net proceeds
therefrom), as if the additional Subordinated Indebtedness had been incurred and
the application of proceeds therefrom had occurred at the beginning of the most
recently ended four fiscal quarters for which internal financial statements are
available, (C) within five (5) Business Days after the receipt of the Net Cash
Proceeds of such Indebtedness, (1) CCOH shall have (x) declared and paid to the
holders of its common stock a pro rata dividend in an aggregate amount equal to
100% of such Net Cash Proceeds or (y) made an intercompany subordinated loan
(with customary subordination provisions reasonably acceptable to the
Administrative Agent) to the Parent Borrower in an aggregate amount equal to the
amount that would have been paid to the Parent Borrower if a dividend had been
declared and paid in accordance with clause (x) above, and (2) the Parent
Borrower shall have made a prepayment of the CF Facilities to the extent
required by the CF Credit Agreement (as in effect on the Amendment No. 3
Effectiveness Date) and (iii) any Permitted Refinancing of the foregoing;
provided that no Loan Party (as defined in the CF Credit Agreement) is an
obligor under any such Permitted Refinancing.”
 
5
 

--------------------------------------------------------------------------------

 
(h)           Section 7.03(t) is hereby amended by deleting such subsection and
replacing it with the following:
 
“(t) Indebtedness under the CF Facilities and Permitted Alternative Incremental
Facilities Indebtedness and any Permitted Refinancings thereof in an aggregate
principal amount not to exceed at the time of incurrence of any such
Indebtedness the sum of (a) the aggregate principal amount of the commitments
under the CF Facilities on the Closing Date plus (b) the maximum aggregate
amount of Incremental Term Loans and Revolving Commitment Increases (each as
defined under the CF Credit Agreement) and Permitted Alternative Incremental
Facilities Indebtedness that would be permitted to be incurred at such time
under the CF Credit Agreement (as such agreement is in effect on the Amendment
No. 3 Effectiveness Date) assuming that all conditions precedent to the
incurrence thereof set forth in the CF Credit Agreement have been satisfied;”
 
                                (i)           Section 7.09 is hereby amended by
deleting “and” at the end of subsection (xiii), deleting the period at the end
of subsection (xiv) and replacing it with “; and” and adding the following new
subsection (xv):
 
“(xv) are customary restrictions contained in the definitive documentation
governing any Permitted Alternative Incremental Facilities Indebtedness and any
Permitted Refinancing thereof; provided that such restrictions, taken as a
whole, shall not be more restrictive to the Parent Borrower and its Restricted
Subsidiaries than the restrictions set forth in this Agreement;”
 
SECTION 3.                      Representations and Warranties.  Holdings and
the Parent Borrower hereby represent and warrant to each other party hereto
that:
 
(a)           The execution, delivery and performance by Holdings and the Parent
Borrower of this Amendment, and the consummation of the transactions
contemplated hereby, are within their respective corporate or other powers, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (i) contravene the terms of any of any such Person’s
Organization Documents, (ii) result in any breach or contravention of, or the
creation of any Lien upon any of the property or assets of such Person or any of
the Restricted Subsidiaries (other than as permitted by Section 7.01 of the
Credit Agreement) under (A) any Contractual Obligation to which such Person is a
party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (B) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (iii) violate any applicable material Law; except with respect to any breach,
contravention or violation (but not creation of Liens) referred to in clauses
(ii) and (iii), to the extent that such breach, contravention or violation would
not reasonably be expected to have a Material Adverse Effect.
 
(b)           This Amendment has been duly executed and delivered by each of
Holdings and the Parent Borrower, and constitutes a legal, valid and binding
obligation of each such Person, enforceable against it in accordance with its
terms, except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity and principles of good faith and fair dealing.
 
(c)           The representations and warranties of the Parent Borrower and each
other Loan Party contained in Article V of the Credit Agreement or in any other
Loan Document are true and correct in all material respects on and as of the
date hereof and on and as of the Amendment No. 3 Effectiveness Date (as defined
below) (in each case, except to the extent that any representation or warranty
specifically refers to an earlier date, in which case such representation or
warranty is true and correct in all material respects as of such earlier date);
provided that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language is true and correct
in all respects on such respective dates.
 

6
 
 

--------------------------------------------------------------------------------

 

(d)           No Default has occurred and is continuing.
 
SECTION 4.                      Effectiveness.
 
(a)           This Amendment shall become effective on and as of the date such
date, the “Execution Date”) on which the Amendment Arrangers shall have executed
a counterpart hereof and shall have received duly executed counterparts of this
Amendment that, when taken together, bear the signatures of the Parent Borrower,
Holdings, the Administrative Agent, each L/C Issuer, the Swing Line Lender and
the Required Lenders (it being understood and agreed that Sections 2 and 5(b),
(c) and (e) of this Agreement shall not become effective until each of the
conditions set forth in clause (b) below has been satisfied in accordance with
the terms thereof).  In the absence of a change to the terms and conditions of
this Amendment that is (x) materially adverse to the Lenders and (y) made after
the submission of an executed counterpart to this Amendment to the Amendment
Arrangers but prior to the Amendment No. 3 Effectiveness Date, no executed
counterpart to this Amendment may be revoked after such submission.
 
(b)           The provisions of Sections 2 and 5(b), (c) and (e) of this
Amendment shall become effective on the date (such date, the “Amendment No. 3
Effectiveness Date”) on which each of the following conditions is satisfied;
provided that if such conditions are not satisfied on or prior to the date which
is ninety (90) days after the Execution Date, this Amendment shall terminate and
no longer be in effect and Sections 2 and 5(b), (c) and (e) shall not become
effective:
 
(i)       The Amendment Arrangers shall have received the following:
 
(A)           such documents and certificates as the Amendment Arrangers may
reasonably request relating to the organization, existence and good standing of
each Loan Party, the authorization of the transactions contemplated hereby by
each Loan Party, the Loan Documents or the transactions contemplated hereby, all
in form and substance reasonably satisfactory to the Amendment Arrangers; and
 
(B)           a certificate from the Chief Financial Officer of the Parent
Borrower dated the Amendment No. 3 Effectiveness Date, certifying as to the
accuracy of the representations and warranties set forth in Section 3 hereof.
 
(ii)       The Administrative Agent and the Amendment Arrangers shall have
received all fees and other amounts due and payable to them in connection with
this Amendment, including, to the extent invoiced on or before the Amendment No.
3 Effectiveness Date, reimbursement or payment of all reasonable documented
out-of-pocket expenses (including reasonable fees, disbursements and other
charges of counsel) required to be reimbursed or paid by any Loan Party in
connection with this Amendment.
 
(iii)       The Parent Borrower shall have permanently reduced the Revolving
Credit Commitments pursuant to Section 2.06(a) under the Credit Agreement to
$625,000,000 (the “Commitment Reduction”).
 

7
 
 

--------------------------------------------------------------------------------

 

(iv)           The amendment and restatement of the Parent Borrower’s senior
secured credit agreement dated as of May 13, 2008, relating to certain senior
secured cash-flow based credit facilities, shall have been declared, or
substantially contemporaneously with the effectiveness of this Amendment on the
Amendment No. 3 Effectiveness Date shall become, effective.
 
 
SECTION 5.
Effect of this Amendment; Amendment Arrangers; Certain Authorizations and
Waivers.

 
(a)           Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Agents, the Arrangers, the L/C Issuers,
the Swing Line Lender or the Lenders under the Credit Agreement or any other
Loan Document, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.  Nothing
herein shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.
 
(b)           On and after the Amendment No. 3 Effectiveness Date, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein”, or words of like import, and each reference to the Credit Agreement in
any other Loan Document, shall be deemed to be a reference to the Credit
Agreement as amended hereby.  This Amendment shall constitute a “Loan Document”
for all purposes of the Credit Agreement and the other Loan Documents.
 
(c)           The L/C Issuers, the Swing Line Lender and the Lenders party
hereto hereby authorize the Administrative Agent to enter into such amendment or
amendments to the Credit Agreement or any other Loan Document as shall be
appropriate, in the judgment of the Administrative Agent, to give effect to the
transactions contemplated hereby or to cure any ambiguity, omission, defect or
inconsistency relating to effectuation of the transactions contemplated hereby.
 
(d)           On and after the Execution Date, the Amendment Arrangers, their
respective Affiliates and the officers, directors, employees, agents and
attorneys-in-fact of any of the foregoing (collectively, the “Amendment Arranger
Related Persons”) shall have the benefit of all the exculpatory, reimbursement
and indemnity provisions that are set forth in the Credit Agreement or any other
Loan Document for the benefit of the Administrative Agent, any other Agent or
any other Agent-Related Person.  Without limiting the foregoing, each L/C
Issuer, the Swing Line Lender and each Lender party hereto (i) acknowledges that
it has made its own analysis and decision to enter into the Credit Agreement,
this Amendment and the other Loan Documents, and that none of the Amendment
Arrangers or any other Amendment Arranger Related Persons has made any express
or implied representation or warranty, or shall be deemed to have any
responsibility or duty, with respect to the completeness, sufficiency or
performance thereof, and (ii) by delivering its signature page to this Amendment
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Amendment
Arrangers on the Amendment No. 3 Effectiveness Date pursuant to the terms
hereof.
 
 
8
 

--------------------------------------------------------------------------------

 
 
(e)           Attached hereto as Annex I is a form of Amended and Restated
Intercreditor Agreement.  The L/C Issuers, the Swing Line Lender and the
Required Lenders hereby approve such form of Amended and Restated Intercreditor
Agreement and authorize the Administrative Agent to execute and deliver the
Amended and Restated Intercreditor Agreement on the Amendment No. 3
Effectiveness Date, with such ministerial changes made prior to the
effectiveness of the amendment and restatement thereof as are reasonably
satisfactory to the Administrative Agent and are not materially adverse to the
Lenders.
  
SECTION 6.                      Counterparts.  This Amendment may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Delivery by
facsimile or electronic transmission of an executed counterpart of a signature
page to this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment.
 
SECTION 7.                      Governing Law.
 
(a)           THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
 
(b)           ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AMENDMENT OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AMENDMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL
BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AMENDMENT, EACH PARTY HERETO CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS.  EACH
PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS IN THE MANNER
PROVIDED FOR NOTICES (OTHER THAN TELEPHONE, FACSIMILE OR ELECTRONIC
TRANSMISSION) IN SECTION 10.02 OF THE CREDIT AGREEMENT.  NOTHING IN THIS
AMENDMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
9
 

--------------------------------------------------------------------------------

 
SECTION 8.                      Headings.  Section headings used herein are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.
 
[Remainder of page intentionally left blank]



10
 
 

--------------------------------------------------------------------------------

 



                                IN WITNESS WHEREOF, the parties hereto have
caused this Amendment to be duly executed by their respective authorized
officers as of the date first above written.
 
 
 

 
CLEAR CHANNEL COMMUNICATIONS, INC.
 
as Parent Borrower
         
 
By:
/s/ Thomas W. Casey       Name: Thomas W. Casey        Title: Executive Vice
President &                 Chief Financial Officer  

 

 
 
CLEAR CHANNEL CAPITAL I, LLC,
 
as Holdings
         
 
By:
/s/ Thomas W. Casey       Name: Thomas W. Casey        Title: Executive Vice
president &                 Chief Financial Officer  

 
 



 
 

--------------------------------------------------------------------------------

 
 


 


 
 
 

 
CITIBANK, N.A.,
 
as Administrative Agent, Swing Line Lender and L/C Issuer
     
 
 
 
By:
/s/ Michael Smolow       Name: Michael Smolow       Title:   Vice President    
     

 



 


 
 

--------------------------------------------------------------------------------

 





 
 
 

 
CITIGROUP GLOBAL MARKETS INC.,
 
as Amendment Arranger
     
 
 
 
By:
/s/ Michael Smolow       Name: Michael Smolow       Title:   Vice President    
     

 


 
 

--------------------------------------------------------------------------------

 



 
 
 
 

 
GOLDMAN SACHS LENDING PARTNERS LLC,
 
as Amendment Arranger
         
 
By:
/s/ Douglas Tansey       Name: Douglas Tansey       Title:   Authorized
Representative          


 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
LENDER SIGNATURE PAGE TO AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT OF CLEAR
CHANNEL COMMUNICATIONS, INC.
 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a lender and as an L/C Issuer)
 
     
 
   
 
         CITIBANK, N.A. as a Lender, Swing Line Lender and L/C Issuer    
 
             
By:
/s/ [Illegible]
     
Name:
     
Title:   Managing Director & VP
         

 
 

 
For any Person requiring a second signature block:
         
 
By:
        Name:       Title:          

 

 
 
 

--------------------------------------------------------------------------------

 
 
 

 
LENDER SIGNATURE PAGE TO AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT OF CLEAR
CHANNEL COMMUNICATIONS, INC.
 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a lender and as an L/C Issuer)
 
     
 
   
 
         CREDIT SUISSE CAPITAL FUNDING, INC.    
 
             
By:
/s/ Robert Healey
     
Name: Robert Healey
     
Title:   Authorized Signatory
         

 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
LENDER SIGNATURE PAGE TO AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT OF CLEAR
CHANNEL COMMUNICATIONS, INC.
 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a lender and as an L/C Issuer)
 
     
 
   
 
         DEUTSCHE BANK AG. NEW YORK BRANCH    
 
             
By:
/s/ Susan LeFevre
     
Name: Susan LeFevre
     
Title:   Managing Director
         

 
 

 
For any Person requiring a second signature block:
         
 
By:
 /s/ Evelyn Thierry          Name: Evelyn Thierry       Title:   Director      
 

 

 
 
 

--------------------------------------------------------------------------------

 
 

 
LENDER SIGNATURE PAGE TO AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT OF CLEAR
CHANNEL COMMUNICATIONS, INC.
 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a lender and as an L/C Issuer)
 
     
 
   
 
         DEUTSCHE BANK AG. NEW YORK BRANCH    
 
             
By:
/s/ Penny Tsckouras
     
Name: Penny Tsckouras
     
Title:   Managing Director
            Morgan Stanley Hedge Funding Inc.
         

 
 

 
For any Person requiring a second signature block:
         
 
By:
          Name:       Title:          

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
LENDER SIGNATURE PAGE TO AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT OF CLEAR
CHANNEL COMMUNICATIONS, INC.
 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a lender and as an L/C Issuer)
 
     
 
   
 
         DEUTSCHE BANK AG. NEW YORK BRANCH    
 
             
By:
/s/ Jospeh Sileo
     
Name: Joseph Sileo
     
Title:   SVP
            The Royal Bank of Scotland p/c
         

 
 

 
For any Person requiring a second signature block:
         
 
By:
 /s/ Jospeh Sileo          Name: Jospeh Sileo       Title:   SVP
            The Royal Bank of Scotland p/c
       

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
LENDER SIGNATURE PAGE TO AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT OF CLEAR
CHANNEL COMMUNICATIONS, INC.
 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a lender and as an L/C Issuer)
 
     
 
   
 
         WELLS FARGO CAPITAL FINANCE, LLC, as Lender    
 
             
By:
/s/ Thomas Forbath
     
Name: Thomas Forbath
     
Title:   Vice President
         

 
 

--------------------------------------------------------------------------------